NUMBER 13-14-00514-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


BELINDA LOPEZ,                                                             Appellant,

                                          v.

ERASMO LOPEZ AND SANTOS MALDONADO JR.,                                    Appellees.


                    On Appeal from the 275th District Court
                         of Hidalgo County, Texas.



                                     ORDER
                Before Justices Garza, Benavides, and Perkes
                               Order Per Curiam

      Appellee’s, Santos Maldonado Jr.’s, retained counsel, Adam Poncio and Reynaldo

L. Diaz Jr., have filed motions to withdraw as counsel. We grant said motions. Pursuant

                                           1
to Rule 6.5(c) of the Texas Rules of Appellate Procedure, counsel is directed to notify

appellee, in writing, of any previously undisclosed deadlines and file a copy of that notice

with the Clerk of this Court.

       Appellee is directed to notify the Court promptly if he retains new counsel on appeal

by filing a notice including that attorney’s name, mailing address, telephone number,

facsimile number, and State Bar of Texas identification number. See generally TEX. R.

APP. P. 6. In the interim, the Court expects this appeal to proceed as per the appellate

rules. Appellee is expected to comply with all applicable deadlines and filings should

comply with the Texas Rules of Appellate Procedure.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed
the 28th day of April, 2015.




                                             2